Citation Nr: 1715121	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-09 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for depressive disorder. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2014, the Board remanded the current issue for further evidentiary development, along with the issue of entitlement to a TDIU. 

In April 2016, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's service-connected depression from 10 percent to 30 percent effective July 31, 2009.


FINDINGS OF FACT

1.  Prior to October 12, 2010, the Veteran's depressive disorder was manifested by occupational and social impairment in the areas of work, family relations, and mood, but was not productive of total social and occupational impairment.

2.  Since October 12, 2010, the Veteran's depressive disorder has been manifested by occupational and social impairment with reduced reliability and productivity.  It was not manifested by occupational and social impairment with deficiencies in most areas.

3.  Prior to October 12, 2010, the Veteran's service-connected disabilities rendered him unable to obtain or maintain substantially gainful employment.



CONCLUSIONS OF LAW

1.  Prior to October 12, 2010, the criteria for a rating of 70 percent, but no higher, for service-connected depressive disorder have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.130, Diagnostic Code 9499-9412 (2016).

2.  Since October 12, 2010, the criteria for a rating of 50 percent, but no higher, for service-connected depressive disorder have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.130, Diagnostic Code 9499-9412 (2016).

3.  Prior to October 12, 2010, the criteria for a TDIU have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(b), 3.159, and 3.326(a) (2016).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records and VA examination reports.  

The Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  In October 2014, the AOJ submitted a request to the Social Security Administration (SSA) for the Veteran's SSA disability benefits decision, but that agency noted that relevant records have been destroyed.  A VA examination was conducted and updated VA treatment records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Increased Ratings

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Veteran's depressive disorder is currently rated as 30 percent disabling effective July 31, 2009 under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9434.  The relevant rating criteria are set forth below.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

After review of the evidence of record, the Board finds that a rating of 70 percent is warranted for the period from July 31, 2009 to October 12, 2010 and a rating of 50 percent is warranted from October 12, 2010. 

The Veteran was first afforded a VA psychiatric examination in October 2009.  At the examination, the Veteran reported he attends Alcoholics Anonymous (AA) meetings three to five times a week where he plays cards and is the main source of his socialization, and attends a class once a week where he interacts with other participants.  He reported he sleeps six to eight hours per night.  He also reported intermittent suicidal ideation since beginning treatment at VA but denied any suicide attempts.  The Veteran also endorsed symptoms of loneliness, sadness, and lack of motivation.  During the mental status examination, the VA examiner noted the Veteran was neatly groomed, had unremarkable speech and psychomotor activity.  His attitude was cooperative, relaxed, and friendly.  He had an appropriate affect, and intact memory, attention, judgment, and insight.  He denied panic attacks, obsessive behavior, and homicidal or suicidal thoughts.  The examiner diagnosed the Veteran with depressive disorder, not otherwise specified and a GAF score of 61.  The examiner reported that the mental disorder signs and symptoms were not transient or mild and did not decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  She also reported that the Veteran's mental disorder signs and symptoms did not occasionally decrease work efficiency or cause intermittent periods of inability to perform occupational tasks.  There was no reduced reliability and productivity due to mental disorder symptoms and the symptoms did not result in total occupation and social impairment or deficiencies in judgment, thinking, family relations, work, mood, or school.

However, VA mental health treatment records from August 2009 to June 2010 are demonstrative of a condition that is more severe in nature.  At his August 2009 psychiatric treatment visit, the Veteran reported fleeting suicidal thoughts recently but that he was feeling better.  He also endorsed loneliness, social isolation, and unpleasant thoughts that he managed by distracting himself or calling his AA sponsor.  At his November 2009 visit, the Veteran reported his mood was better and that incidences of suicidal ideation had decreased.  He also stated that he also has coping strategies to deal with suicidal thoughts when they do arise.  Additionally, in his January 2010 Notice of Disagreement, the Veteran reported he was taking three medications for depression and an additional one was prescribed due to continued thoughts of suicide.  At his next follow-up visit in February 2010, the Veteran reported that he was well and denied suicidal thoughts but continued to have violent thoughts towards others.  In March 2010, the Veteran, through his representative, reported his depression impacted his employment and continued to have a negative impact on the quality of his life and relationships.  In June 2010, the Veteran denied thoughts of self-harm but reported a depressed mood, racing thoughts, anhedonia, poor task completion, lethargy, helplessness, and emptiness.  The Veteran was assigned a GAF score of 46.  However, at his mental health visit on October 12, 2010, the Veteran reported his current medication combination was working well and without any side effects.  He declined adjustments to his medications and was advised to return in eight months. 

The Board finds the Veteran's depressive disorder prior to October 12, 2010 most closely approximated the criteria for a 70 percent rating.  Throughout that period, the Veteran demonstrated symptoms of suicidal ideation, thoughts of harm toward others, loneliness, self-isolation, difficulty with sleep, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Given the Veteran's reports of isolation, suicidal ideation, and thoughts of violence towards others, the Board finds that his symptoms during this period caused occupational and social impairment in the areas of work, school, family relations, and mood.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that prior to October 12, 2010 the Veteran's depressive disorder most closely approximates the 70 percent rating. 

However, the evidence of record does not support a rating of 100 percent - the only higher disability evaluation available - during this period.  The October 2009 examiner did not note that the Veteran's symptoms cause total occupational and social impairment.  Moreover, the record does not reflect that the Veteran has at any point demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  Persistent delusions or hallucinations have not been shown, nor has that Veteran been shown to have gross impairment in thought processes or communication, inappropriate behavior, an inability to perform activities of daily living, or any of the other markers of total occupational and social impairment due to his service-connected depressive disorder. 

In sum, the Board finds that a rating of 70 percent, but not higher, for the Veteran's depressive disorder is warranted prior to October 12, 2010.  The Board now turns to the period from October 12, 2010.

VA mental health treatment records since October 2010 contain reports from the Veteran demonstrative of some improvement in symptoms.  At his mental health visit on October 12, 2010, the Veteran reported his current medication combination was working well and without any side effects.  He declined adjustments to his medications and was advised to return in eight months.  At his next visit in June 2011, the Veteran reported no mental health symptoms but was assigned a GAF score of 43.  In October and November 2011, the Veteran again reported his current mental health medication combination was very effective, despite some teeth grinding, and was assigned a GAF score of 45.  In January 2012, the Veteran was assigned a GAF score of 49, despite no endorsement of symptoms.  In his April 2012 VA-9 appeal form, the Veteran stated that his medication did not effectively control his symptoms but he was unable to tolerate higher doses.  He also indicated that he still suffered from extreme episodes of depression with lack of sleep.  From May 2012 through July 2014, the Veteran reported feeling anxious and without patience, and was found to have an 'okay' or 'so-so' mood and a constricted or sad affect.  During this period, his medications were adjusted to reduce anxiety and tremulousness.  He was also assigned a GAF score of 47.  In August 2014, the Veteran reported that since his medication readjustment in July 2014 he was in a better mood and was no longer having suicidal thoughts or compulsions to masturbate in public.  Although the Veteran endorsed compliance with his medications and that they were effective, he also reported he was depressed and continued to have a sad affect from November 2014 to August 2015. 

At the September 2015 VA mental disorders examination, the Veteran reported he enjoys attending his AA meetings and other functions with the group and spending time with his dogs.  He has a "real good" relationship with his daughter.  He reported that he retired from the U.S. Post Office in 2007 and continues to receive outpatient mental health treatment.  During the mental status examination, the VA examiner noted the Veteran had symptoms of a depressed mood and anxiety.  He was calm, polite, and adequately groomed.  Although his mood was somewhat dysphoric, he did not appear unusually anxious.  He had slow but easily understood speech and he had logical, goal-directed thought processes.  The Veteran reported that his medications were effective in preventing him from becoming anxious about his non service-connected emphysema and chronic obstructive pulmonary disease (COPD).  The Veteran stated he had previously tried to discontinue the anxiety medication but that he was unsuccessful.  He also stated that if it were not for the medications, he would be suicidal.  He denied suicidal ideation, crying spells, and psychosis.  The Veteran endorsed mild symptoms of depression.  However, the VA clinician noted the Veteran's depression appeared to be adequately managed with medications and it would not result in significant problems in an occupational setting.  He would be capable of managing his own financial affairs.  His depression would not prevent him from following instructions, interacting with others, communicating effectively, or making decisions.  The examiner diagnosed unspecified depressive disorder and reported that the Veteran had occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms were controlled by medication.  

In August 2016, the Veteran reported he self-medicated for his depression by using alcohol until he quit 34 years earlier and smoking, which he quit three years prior.  He also reported that he feels stable regarding his mental health and non-service-connected COPD due to treatment and counseling on a continuous basis.  

Based upon the above, the Board finds that since October 12, 2010, the Veteran's depressive disorder most closely approximates the criteria for a 50 percent rating.  Throughout this period, the Veteran did not demonstrate the symptoms associated with higher ratings, nor did he demonstrate other symptoms of similar severity, frequency, and duration.  Although the Veteran endorsed depression and anxiety, he consistently denied suicidal and homicidal ideation or hallucinations during treatment and during the September 2015 VA examination.  He has difficulty in establishing and maintaining effective social relationships, but not an inability to do so as required for the next higher rating of 70 percent, as he reported a good relationship with his daughter and socializing at his AA meetings.  Moreover, the symptoms noted by the Veteran during treatment or VA examiner, including sleeplessness and mild symptoms of depression, are contemplated by the 50 percent rating criteria or by the criteria for lower evaluations.  While some of the Veteran's symptoms during this period are not specifically enumerated in those criteria, the Board finds that the Veteran's overall mental health picture during this period, as evidenced by VA treatment and during the VA examination, is in keeping with a 50 percent rating.  The Board also notes that during this period, his treating providers assessed the Veteran with GAF scores of 43, 45, 49, and 47.  However, the VA examiner reported that the Veteran's depression appeared to be adequately managed with medications and it would not result in significant problems in an occupational setting.  Therefore, the Board finds that a rating in excess of 50 percent for the Veteran's depressive disorder is not warranted from October 12, 2010.  

With respect to each period, the Board has considered the Veteran's assertions as to his symptomatology and the severity of his condition, but to the extent he believes he is entitled to higher ratings during those periods, concludes that the findings during medical evaluations are more probative than the Veteran's lay assertions to that effect. 

In sum, the Board finds that, for the service-connected depressive disorder, a rating of 70 percent is warranted prior to October 12, 2010 and that a rating no higher than 50 percent is warranted from October 12, 2010. 

III. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

For the purpose of one 60 percent disability, or one 40 percent disability in, the following will be considered as one disability: (1) disabilities of one or both upper    or lower or one or both lower extremities, including the bilateral factor if applicable;  (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2016).

For a veteran to prevail on a TDIU claim, the record must reflect some factor        that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can   find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  The United States Court of Appeals for the Federal Circuit held that applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Federal Circuit's decision in Geib governs the adjudication of this appeal.  See Chisem v. Brown, 8 Vet. App. 374, 375 (1995). 

The Veteran meets the schedular requirements for a TDIU prior to October 12, 2010, as his service-connected depressive disorder is rated at 70 percent disabling.

In this case, at his February 2007 VA mental health consultation, the Veteran reported that in 2005, he took early retirement from the U.S. Post Office as his Social Security disability claim was not approved.  In his October 2014 TDIU application, the Veteran asserted that his major depressive disorder affected his full time employment since 2004 and kept him from obtaining another job.  In August 2016, the Veteran stated he was unable to obtain gainful employment due to mental health issues and non-service-connected COPD.

Mental health treatment records from August 2009 to October 2010 document reports of suicidal ideation, thoughts of harming others, social isolation, depressed mood, racing thoughts, anhedonia, poor task completion, lethargy, helplessness, and emptiness. 

At the October 2009 VA examination, the Veteran reported daily to weekly frequency of symptoms of depression lasting for several hours, including loneliness, lack of motivation, and suicidal ideation. 

The Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his depressive disorder alone.  Given the Veteran's level of education, his primary employment history as a mail handler, and his level of disability due to his depressive disorder, the Board finds that his disability makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  The Board acknowledges the opinion of the October 2009 VA examiner; however, the examiner did not consider the combined effects of his service-connected disability, level of education, and primary employment history.  Moreover, following the Board's prior remand, the United States Court of Appeals for the Federal Circuit held that applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Federal Circuit's decision in Geib governs the adjudication of this appeal.  See Chisem v. Brown, 8 Vet. App. 374, 375 (1995). 

Accordingly, the Board finds that the competent evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran is unemployable due to the effects of his service-connected depressive disorder.  Therefore, entitlement to a TDIU is granted prior to October 12, 2010. 

While the above decision grants entitlement to a TDIU rating effective prior to October 12, 2010, there remains the matter of whether the Veteran is entitled to a TDIU rating throughout the appeal period.  The Veteran's service-connected disability did not meet the minimum percentage requirements for TDIU as set forth in 38 C.F.R. § 4.16(a) for the period from October 12, 2010.  

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, TDIU may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the AOJ first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Although the Veteran claimed that he has been rendered unable to obtain or maintain a job due to his psychiatric disability, evidence from October 12, 2010 documents no more than moderate limitations due to the Veteran's depressive disorder.  Although treatment records from October 12, 2010 show that he Veteran had a sad or constricted affect and an 'okay' mood, they did not show that the Veteran had suicidal ideations or thoughts of harm towards others.  The Veteran also consistently reported that his current mental health medication combination was very effective.  At the September 2015 VA examination, the examiner found that the Veteran's employment functioning was only moderate and the treatment records reflect as such.  The examiner noted the Veteran's depression appeared to be adequately managed with medications and it would not result in significant problems in an occupational setting.  His depression would not prevent him from following instructions, interacting with others, communicating effectively, or making decisions.  In this case, while the Veteran was found to meet the schedular percentage requirements of 38 C.F.R. § 4.16(a) prior to October 12, 2010, the Board concludes that referral for extraschedular evaluation under 38 C.F.R. § 4.16(b) is not warranted because the Board finds that the preponderance of the evidence shows that the Veteran's service-connected depressive disorder did not render him unemployable.  Therefore, referral to the Director, Compensation service, for extraschedular consideration, is not warranted, and a TDIU rating for the period from October 12, 2010 is denied.


ORDER

For the period prior to October 12, 2010, a rating of 70 percent, but no higher, for service-connected depressive disorder is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

For the period from October 12, 2010, a rating of 50 percent, but no higher, for service-connected depressive disorder is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

A total disability rating based on individual unemployability due to service-connected depressive disorder is granted prior to October 12, 2010, and no later, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


